Tompkins, J.,
dissenting.
Although I am much inclined to think that the Clerk of the Circuit of Boone county has a fair claim on the county of Boone for office rent, yet I am as much inclined to believe that the Legislature did not intend, by the 5th section of the act to provide for the appointment of Clerks of Court, &c., to authorize the Clerks to have such an account audited and allowed by the Circuit Court. And if that were not the intention of the Legislature, the Clerk could have no redress, on the refusal of the County Court to pay his account, but to sue the county.
I therefore think the judgment of the Circuit Court ought to be reversed.